Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/25/2021 has been entered.
Claim 2 is cancelled. Pending claims 1, 3-12 are addressed below.

Claim Objections
Claims 3, 4, 8 are objected to because of the following informalities:  
“each radial protuberance” should be changed to “each said radial protuberance” in claim 3. 
“each opening” should be changed to “each said opening” in claim 4.
“each segment” should be changed to “each said segment” in claim 8.
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means of circulating the product” in claim 11, which recites the term “means” as a generic placeholder and the phrase “circulating the product” as the functional language without defining any other structure to perform that function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, limitation “bracing elements” is defined in line 8, and a different language referring to “at least one bracing element” is again mentioned in line 15. This appears to be a double inclusion of the “bracing elements” in line 8. It is unclear whether or not these two limitations are referring to the same or different/additional bracing elements. They are addressed below as the same bracing elements for the purpose of compact examination. Appropriate correction is required. 


In claim 9, limitation reciting “the triangular prism” lacks proper antecedent in the claim, and should be changed to “the triangular configuration” for clarity of the claim scope. 
	Any claims not mentioned above are indefinite due to their dependency. 

Claim limitation “means of circulating the product” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Beside paragraph 58 of the publication, there is no other mention or clear description of corresponding structure for the limitation referred as “means of circulating the product” defined in claim 11. It is unclear what structure(s) is/are encompassed in this limitation. Does this limitation requires a plurality of tubes or a combination of tubes and pump? There is insufficient disclosure to support the “means” limitation. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The examiner suggests applicant review paragraph 5 of the application publication and considers “a plurality of tubes in which the products circulate” to avoid invoking the interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (US 2129466).
Re claim 1, Ferguson discloses a boom structure (shown in figs. 1-2) for spraying or spreading (this boom can be used for spraying or spreading) comprising: 
two side poles (one pole formed by tubes 16 17, another adjacent pole formed tube tubes 18 and 19; see fig. 4) each including a segment (body segment of each side 16/17 or 18/19 mentioned above), the two side poles (16-17 and 18-19) being arranged on both sides of a central segment (10 or 43 shown in fig. 1), 
the segment (body segment of each side 16/17 or 18/19 mentioned above) of each side pole being composed of an assembly of elongated elements (shown in fig. 4) comprising 

wherein each longitudinal tube has a radial protuberance (21 and 28, or 20 and 29; fig. 3), the radial protuberance (21 and 28, or 20 and 29) extends along an entire length of the tube in a longitudinal direction of the longitudinal tube (see figs. 1-2), the radial protuberance including first (20 or 21) and second flat side walls (28 or 29, respectively) facing each other with a hollow space (see fig. 3, hollow space that receives a connection for brace 13) therebetween, and the first and second side walls each including perforations (openings in 20, 21, 28, 29 that receives the pins shown in fig. 3) facing each other to form openings by cooperation that are spaced along said longitudinal tubes (see fig. 3), the openings constituting a site (see fig. 3) for securing an end of at least one bracing element (13).

Re claim 3, Ferguson teaches each radial protuberance (structures 21, 28, 20, 29 taught by Ferguson) presents a hollow wing-shaped projection (shown in fig. 3) made of a single holder with the tube (tube 2/3, see fig. 3 of Ferguson), having two side walls (21 and 28 facing each other, 20 and 29 facing each other in fig. 3 of Ferguson) facing each other comprising perforations (where the pins and pin holes on representative wall 21 are shown in figs. 2 and 3) that form, by cooperation, the openings (pin holes).



Re claim 6, Ferguson teaches each tube (32/34, and 36) has a circular basic section (see fig. 3), on which the radial protuberance (21, 28 and 20, 29) is formed, the tube being compartmentalized in section (via connection plates and pins; see figs. 1-3).

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linsowe (US 3562994) in view of Ferguson (US 2129466).
Re claim 1, Linsowe discloses a boom structure (boom 20 of traveling irrigation structure shown in fig. 1) for spraying or spreading comprising: 
two side poles (two poles 22) each including a segment (body segment of 22), the two side poles (22) being arranged on both sides of a central segment (48), 
the segment (22) of each side pole being composed of an assembly of elongated elements (shown in fig. 2) comprising 
a top longitudinal tube (32 or 34), at least one bottom longitudinal tube (36), and bracing elements (48, 50, 52, 54, 46, 42), forming tie rods and bridging pieces (see figs. 2-3), extending between and connecting the top longitudinal tube (32/34) and said at least one bottom longitudinal tube (36), wherein each longitudinal tube (each of 32/34, and 36) has a radial protuberance (44), the radial protuberance including first and second flat side walls (see fig. 6: wall 44f and another unlabeled wall of section 44 that is directly adjacent opposing 44f) facing each other with a hollow space (see fig. 8: 44g) therebetween, and the first and second side walls each including perforations (figs. 6-7: openings that receive pins 60) facing each other to form openings by cooperation that are spaced along said longitudinal tubes ( 32/34, and 36, the openings constituting a site (via pins 60 for securing 40, 46, 58; see figs. 6-8) for securing an end of at least one bracing element (46, 58).
Linsowe fails to teach that the radial protuberance 44 extends along an entire length of the tube in a longitudinal direction of the longitudinal tube. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linsowe to incorporate the teachings of Ferguson to provide the radial protuberance 44 extends along an entire length of the tube in a longitudinal direction of the longitudinal tube. Doing so would improve strength and versatility of the boom, allowing bracing to be attached anywhere along the tubes as needed for proper structural support.

Re claim 3, Linsowe, as modified above, teaches each radial protuberance (Linsowe’s mount 44, as modified in view of structures 21, 28, 20, 29 taught by Ferguson) presents a hollow wing-shaped projection (20, 21, 28, 29, Ferguson) made of a single holder with the tube (tube 3, see fig. 3 of Ferguson), having two side walls (21 and 28 facing each other, 20 and 29 facing each other in fig. 3 of Ferguson) facing each other comprising perforations (where the pins and pin holes on representative wall 21 are shown in figs. 2 and 3) that form, by cooperation, the openings (pin holes).

Re claim 4, Linsowe, as modified above, teaches each opening (see figs. 2 and 3 of Ferguson) constitutes a site for securing a bearing type pin connection connecting a 

Re claim 6, Linsowe, as modified above, teaches each tube (32/34, and 36) has a circular basic section (see figs. 5-6 of Linsowe), on which the radial protuberance (44, as modified above) is formed, the tube being compartmentalized in section.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linsowe in view of Ferguson, further in view of Troutner (US 3591995).
Re claim 5, Linsowe, as modified above, teaches successive bracing elements 46 (see Linsowe, fig. 4) located on the same plane and arranged with opposite successive inclines, but fails to teach each bracing element (46) connecting the top tube with the bottom tube is joined (see fig. 4 of Linsowe), by at a first end thereof, with a preceding bracing element and, by a second end thereof, with a following bracing element, and, two successive bracing elements being secured to each other and secured with the tube concerned by a same pin connection integrating, as a bearing, one of the openings made in the radial protuberance of the tube.
	However, Troutner discloses a truss configuration with the top and bottom bars 10 and 12 corresponding to the function of top and bottom tubes, wherein each bracing element 16 connecting the top tube with the bottom tube is joined (see fig. 1 of Troutner), by at a first end (top end of one element 16) thereof, with a preceding bracing element (adjacent element 16 on the left) and, by a second end (bottom end of one element 16) thereof, with a following bracing element (another adjacent element 16 on 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linsowe and Ferguson to incorporate the teachings of Troutner to provide the bracing elements connected in successive configuration via the same pin as claimed. Doing so would provide for a balanced construction and ease of repair or disassembly as taught by Troutner in column 1 line 39-42.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Troutner (US 3591995).
Re claim 5, Ferguson teaches successive bracing elements 13 located on the same plane and arranged with opposite successive inclines (see figs. 1-2 of Ferguson), but fails to teach each bracing element (46) connecting the top tube with the bottom tube is joined (see fig. 4 of Linsowe), by at a first end thereof, with a preceding bracing element and, by a second end thereof, with a following bracing element, and, two successive bracing elements being secured to each other and secured with the tube concerned by a same pin connection integrating, as a bearing, one of the openings made in the radial protuberance of the tube.
	However, Troutner discloses a truss configuration with the top and bottom bars 10 and 12 corresponding to the function of top and bottom tubes, wherein each bracing 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Troutner to provide the bracing elements connected in successive configuration via the same pin as claimed. Doing so would provide for a balanced construction and ease of repair or disassembly as taught by Troutner in column 1 line 39-42.

Claims 1, 3, 4, 6, 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler (US 2017/0000103) in view of Ferguson (US 2129466).
Re claim 1, Wissler discloses a boom structure (par. 33: “two agricultural sprayer arms”, one of the arm 1 is shown in fig. 1) for spraying or spreading comprising: 
two side poles (two arms 1; par. 33) each including a segment (body segment of each arm 1), the two side poles (1) being arranged on both sides (at proximal end 2) of a central segment (tractor; par. 46), 

a top longitudinal tube (top tube 8; fig. 5-7, 10), at least one bottom longitudinal tube (bottom tube 8), and bracing elements (9), forming tie rods and bridging pieces (see figs. 5-7), extending between and connecting the top longitudinal tube (8) and said at least one bottom longitudinal tube (8), wherein each longitudinal tube (each of tubes 8) has a radial protuberance (18).
Wissler fails to teach that the radial protuberance extends along an entire length of the tube in a longitudinal direction of the longitudinal tube, the radial protuberance including first and second flat side walls facing each other with a hollow space therebetween, and the first and second side walls each including perforations facing each other to form openings by cooperation that are spaced along said longitudinal tubes, the openings constituting a site for securing an end of at least one bracing element.
 However, Ferguson discloses a structure of a boom, in the same field of endeavor, having multiple longitudinal tubes 1, 2, 3, 4, (fig. 4), each tube provided with a radial protuberance 21 and 28 or 20 and 29 (see fig. 3), which extends along an entire length in the longitudinal direction of the tube 3 (see fig. 2, page 1, right column lines 7-15). The radial protuberance (21 and 28 or 20 and 29; see fig. 3) including first and second flat side walls (21, 20 and 28, 29, respectively) facing each other with a hollow space (space receiving connecting flange and pin) therebetween, and the first and second side walls each including perforations (openings at 20, 21, 28, 29 that receive 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wissler to incorporate the teachings of Ferguson to provide the radial protuberance extends along an entire length of the tube in a longitudinal direction of the longitudinal tube, the radial protuberance being formed from two flat side walls with perforations. Doing so would improve strength and versatility of the boom, allowing bracing to be attached anywhere along the tubes as needed for proper structural support.

Re claim 3, Wissler, as modified above, teaches each radial protuberance (Wissler’s mount 18, as modified in view of structures 21, 28, 20, 29 taught by Ferguson) presents a hollow wing-shaped projection (20, 21, 28, 29, Ferguson) made of a single holder with the tube (tube 3, see fig. 3 of Ferguson), having two side walls (21 and 28 facing each other, 20 and 29 facing each other in fig. 3 of Ferguson) facing each other comprising perforations (where the pins and pin holes on representative wall 21 are shown in figs. 2 and 3) that form, by cooperation, the openings (pin holes).

Re claim 4, Wissler, as modified above, teaches each opening (see figs. 2 and 3 of Ferguson) constitutes a site for securing a bearing type pin connection connecting a first end of at least one bracing element to the radial protuberance (see figs. 2-3 of Ferguson).

Re claim 6, Wissler, as modified above, teaches each tube (8) has a circular basic section (see figs. 1-3 of Ferguson), on which the radial protuberance (see figs. 1-3 of Ferguson) is formed, the tube being compartmentalized in section.

Re claim 9, Wissler, as modified above, teaches each segment comprises two bottom tubes (8) arranged with the top tube (8) according to a triangular configuration (see Wissler figs. 5-7), each top and bottom tube has two shaped protuberances (see fig. 3 of Ferguson), shifted angularly around the longitudinal axis of the tube, and wherein the triangular prism composed by said segment has a cross section that decreases from a first end to a second end of said segment (see figs 5-8 of Wissler).

Re claim 10, Wissler, as modified above, teaches the boom structure according to claim 9, wherein a cross section of the segment has an isosceles triangular shape (see fig. 2 of Wissler), a width of a base and a height of the cross section varying similarly from the first end to the second end of said segment (see figs. 5-8 of Wissler).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Ferguson, further in view of Ni (US 2015/0351375).
Re claim 8, Wissler, as modified, teaches a space between the top tube and bottom tube 8 decreases from a first end to a second end of said segment (see fig. 8).
Wissler fails to teach each segment body segment of each side  poles 1 mentioned above comprises only a single bottom tube, the top and bottom tubes each 
However, Ni discloses an agricultural boom structure (shown in fig. 1) that utilize only a single bottom tube with a single top tube (fig. 1) instead of the triangular truss boom configuration, wherein said body segment of the boom has a flat overall structure, and a space between the two tubes decreases from a first end to a second end of said segment.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wissler to incorporate the teachings of Ni to substitute a three-tube boom configuration with two-tube a flat overall boom structure configuration that need to utilize on one top tube and one bottom tube, as such the top and bottom tubes each need to comprise only one radial protuberance for bracing connection. The substitution of one known element (three tube, triangular truss boom configuration) as taught by Wissler with another (two tube, flat truss boom configuration) as taught by Ni would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of boom tube configuration would have yielded predictable results, namely, a load structure for spraying or spreading. Additionally, the two-tube flat boom configuration would reduce boom weight and improve efficiency and cost.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wissler in view of Ferguson, further in view of Guesdon (US 2002/0030120).

Wissler fails to explicitly mention at least one tank, means of circulating the product. 
However, Guesdon discloses an agricultural machine with a boom in the same field of endeavor that is provided with a product tank 4 and means for circulating the product, via pipes 37, 34, 61 (par. 37, 40). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wissler to incorporate the teachings of Guesdon to utilize at least one tank and means of circulating the product. Doing so would allow the operator to regulate product flow more efficiently and not waste the treatment, as taught by Guesdon in paragraph 37. 

Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Linsowe in view of Ferguson, further in view of Bland (US 2006/0053727).
Re claim 12, Linsowe, discloses a boom structure (boom 20 of traveling irrigation structure shown in fig. 1) for spraying or spreading comprising: 
two side poles (two poles 22) each including a segment (body segment of 22), the two side poles (22) being arranged on both sides of a central segment (48), 

a top longitudinal tube (32 or 34), at least one bottom longitudinal tube (36), and bracing elements (48, 50, 52, 54, 46, 42), forming tie rods and bridging pieces (see figs. 2-3), extending between and connecting the top longitudinal tube (32/34) and said at least one bottom longitudinal tube (36), 
wherein each longitudinal tube (each of 32/34, and 36) has a radial protuberance (44), and comprising openings (openings that receives pins 60), the openings constituting a site (via pins 60 for securing 40, 46, 58; see figs. 6-8) for securing an end of at least one bracing element (46, 58).
Linsowe fails to teach that the radial protuberance 44 extends along an entire length of the tube in a longitudinal direction of the longitudinal tube. 
However, Ferguson discloses a structure of a boom, in the same field of endeavor, having multiple longitudinal tubes 1, 2, 3, 4, (fig. 4), each tube provided with a radial protuberance 21 and 28 or 20 and 29 (see fig. 3), which extends along an entire length in the longitudinal direction of the tube 3 (see fig. 2, page 1, right column lines 7-15). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linsowe to incorporate the teachings of Ferguson to provide the radial protuberance 44 extends along an entire length of the tube in a longitudinal direction of the longitudinal tube. Doing so would improve strength and versatility of the boom, allowing bracing to be attached anywhere along the tubes as needed for proper structural support.

However, Bland discloses various shapes and forms of structural bracing elements, a few of which have H-shaped cross section (116 shown in figs. 1C and 1D and member 400 shown in figs. 4A-4C). Figures 4A-4C show the structure 400 having a core 406 that is shorter longitudinally, and less thick than side wings 402 and 404 (less thick along the vertical direction shown in fig. 4A; alternatively, par. 76 also indicates various thickness t1, t2, t3 can be chosen as desired), the core being absent at two opposite ends of the bracing element (400; see fig. 4A), which are bored (bore holes 408 are shown at opposite ends; see figs. 4A and 4B) for receiving a pin connection axle that cooperates with one of the openings that forms a securing site (see connection sites at 186-188 in fig. 1D and connections at 472, 482 in fig. 4D). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linsowe to incorporate the teachings of Bland to substitute bracing structural form of element 46 in Linsowe with the H-shaped cross section form of bracing element 116 taught by Bland. The substitution of one known element (bracing structure 46) as taught by Linsowe with another (H-shaped bracing) as taught by Bland would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the 

Re claim 7, Linsowe, as modified above, fails to teach each bracing element has an H-shaped cross section, a core of which is shorter longitudinally, and less thick than side wings thereof, the core being absent at two opposite ends of the bracing element, which are bored for receiving a pin connection axle that cooperates with one of the openings that forms a securing site.
However, Bland discloses various shapes and forms of structural bracing elements, a few of which have H-shaped cross section (116 shown in figs. 1C and 1D and member 400 shown in figs. 4A-4C). Figures 4A-4C show the structure 400 having a core 406 that is shorter longitudinally, and less thick than side wings 402 and 404 (less thick along the vertical direction shown in fig. 4A; alternatively, par. 76 also indicates various thickness t1, t2, t3 can be chosen as desired), the core being absent at two opposite ends of the bracing element (400; see fig. 4A), which are bored (bore holes 408 are shown at opposite ends; see figs. 4A and 4B) for receiving a pin connection axle that cooperates with one of the openings that forms a securing site (see connection sites at 186-188 in fig. 1D and connections at 472, 482 in fig. 4D). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Linsowe to incorporate the teachings of Bland to substitute bracing structural form of element 46 in Linsowe with the H-shaped cross section form of bracing element 116 taught by Bland. The substitution of one known element (bracing structure 46) as taught by Linsowe with . 

Claim(s) 7, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson in view of Bland (US 2006/0053727).
Re claim 12, Ferguson discloses a boom structure (shown in figs. 1-2) for spraying or spreading (this boom can be used for spraying or spreading) comprising: 
two side poles (one pole formed by tubes 16 17, another adjacent pole formed tube tubes 18 and 19; see fig. 4) each including a segment (body segment of each side 16/17 or 18/19 mentioned above), the two side poles (16-17 and 18-19) being arranged on both sides of a central segment (10 or 43 shown in fig. 1), 
the segment (body segment of each side 16/17 or 18/19 mentioned above) of each side pole being composed of an assembly of elongated elements (shown in fig. 4) comprising 
a top longitudinal tube (16 or 18), at least one bottom longitudinal tube (17 or 19), and bracing elements (13), forming tie rods and bridging pieces (see figs. 1-4), extending between and connecting the top longitudinal tube (16 or 18) and said at least one bottom longitudinal tube (17 or 19), 
wherein each longitudinal tube (each 16, 17, or 18, 19) has a radial protuberance (21, 28, or 20, 29), the radial protuberance extends along an entire length of the tube (at 16, 17, 18, 19) in a longitudinal direction of the longitudinal tube (see figs. 1-3), and 
Ferguson fails to teach each bracing element has an H-shaped cross section, a core of which is shorter longitudinally, and less thick than side wings thereof, the core being absent at two opposite ends of the bracing element, which are bored for receiving a pin connection axle that cooperates with one of the openings that forms a securing site.
However, Bland discloses various shapes and forms of structural bracing elements, a few of which have H-shaped cross section (116 shown in figs. 1C and 1D and member 400 shown in figs. 4A-4C). Figures 4A-4C show the structure 400 having a core 406 that is shorter longitudinally, and less thick than side wings 402 and 404 (less thick along the vertical direction shown in fig. 4A; alternatively, par. 76 also indicates various thickness t1, t2, t3 can be chosen as desired), the core being absent at two opposite ends of the bracing element (400; see fig. 4A), which are bored (bore holes 408 are shown at opposite ends; see figs. 4A and 4B) for receiving a pin connection axle that cooperates with one of the openings that forms a securing site (see connection sites at 186-188 in fig. 1D and connections at 472, 482 in fig. 4D). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Bland to substitute bracing structural form of element 13 in Ferguson with the H-shaped cross section form of bracing element 116 taught by Bland. The substitution of one known element (bracing structure 13) as taught by Ferguson 

Re claim 7, Ferguson fails to teach each bracing element has an H-shaped cross section, a core of which is shorter longitudinally, and less thick than side wings thereof, the core being absent at two opposite ends of the bracing element, which are bored for receiving a pin connection axle that cooperates with one of the openings that forms a securing site.
However, Bland discloses various shapes and forms of structural bracing elements, a few of which have H-shaped cross section (116 shown in figs. 1C and 1D and member 400 shown in figs. 4A-4C). Figures 4A-4C show the structure 400 having a core 406 that is shorter longitudinally, and less thick than side wings 402 and 404 (less thick along the vertical direction shown in fig. 4A; alternatively, par. 76 also indicates various thickness t1, t2, t3 can be chosen as desired), the core being absent at two opposite ends of the bracing element (400; see fig. 4A), which are bored (bore holes 408 are shown at opposite ends; see figs. 4A and 4B) for receiving a pin connection axle that cooperates with one of the openings that forms a securing site (see connection sites at 186-188 in fig. 1D and connections at 472, 482 in fig. 4D). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ferguson to incorporate the teachings of Bland to substitute bracing structural form of element 13 in 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752